Citation Nr: 1224140	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease including as secondary to exposure to herbicides and/or diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction including as secondary to diabetes mellitus.  

3.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

4.  Entitlement to service connection for lymph node cancer. 

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to diabetes mellitus.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran contends that he was exposed to herbicide agents while serving aboard the U.S.S. Puget Sound in 1968 and early 1970 while stationed at Guantanamo Bay, Cuba for ship repair.  Specifically, the Veteran avers that he was exposed to herbicides which were being transported on board the ship and he subsequently developed coronary artery disease related to said exposure.  He testified that while he does not remember the herbicides being sprayed, he recalls that the barrels had a very distinctive odor.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  

Associated with the claims file are numerous private treatment reports which reflect treatment for and a diagnosis of coronary artery disease.  

In January 2008, the RO requested that the National Personnel Records Center (NPRC) furnish any documents showing proof of the Veteran's exposure to herbicides.  In March 2010, the NPRC indicated that there was no record of exposure to herbicides.  However, it does not appear that the RO furnished the NPRC with the specific details surrounding the Veteran's service.  Specifically, whether the Veteran could have been exposed to herbicides while serving on board the U.S.S. Puget Sound in 1968 and 1970.  In order to promulgate a decision, further research is necessary in order to determine whether the Veteran was in fact exposed to herbicides in service.  

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder including PTSD, the Veteran testified that he has a diagnosis of PTSD and receives treatment for the same at VA.  He indicated that while in service, he volunteered to go and spend time with wounded sailors who were being treated at Balboa Naval Hospital while he was stationed on the U.S.S. Puget Sound in the spring of 1968.  He testified that he witnessed severe wounds and amputations.  He also indicated that he saw a soldier remove a catheter from his penis which resulted in copious amounts of blood.

VA outpatient treatment reports dated from June 2005 to May 2012 reflect a diagnosis of PTSD, major depression, and anxiety.  An entry dated in December 2007 reflects that the Veteran reported that he volunteered at a Naval Hospital in San Diego and visited with other soldiers who had been injured.  He stated that he was traumatized by a badly burned sailor who did not have a nose or ears and was blind.  He indicated that he witnessed another man remove a urinary catheter with resultant profuse bleeding.  He also reported that the hospital staff played "jokes" on him and asked him to bathe a patient and when he went to assist the patient he saw the deceased body of someone who was severely burned in an electrical fire.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

In this case, the Veteran has not been afforded a VA examination to assess his claim for an acquired psychiatric disorder including PTSD.  Because the VA treatment records associated with the claims file reflect treatment for and a diagnosis of PTSD based on the Veteran's credible report of various stressors in service, the Board is of the opinion that a VA psychiatric examination should be obtained.   

With regard to the treatment record associated with the claims file, a private treatment report from B. Lisko, M.D., dated in August 2010 and a VA Medical Center (VAMC) entry dated in June 2010 reflects that the Veteran was hospitalized for five days at Riverside Memorial Hospital.  Although the June 2010 VA entry reflects that the records were scanned into the Veteran's electronic VA records, the private records are not associated with either the Veteran's virtual records or any of the paper records associated with the claims file.  Additionally, an entry dated in August 2007 reflects that records from Riverside Methodist Hospital dating from July 24, 2007 to July 27, 2007 were scanned.  On remand, these documents should be associated with the claims file or uploaded to Virtual VA.  Finally, a December 2007 entry reflects that the Veteran sought psychiatric treatment at a Vet Center in December 2007.  No records from the Vet Center have been associated with the claims file.  Consequently, the private treatment reports from Riverside Memorial Hospital and the Vet Center should be obtained.  

Additionally, in a September 2006 statement, the Veteran indicated that he applied for and was approved for disability retirement benefits with the State of Ohio.  No records related to the Veteran's application for benefits nor any of the records relied upon by the State of Ohio are of record.  Consequently, any available records should be requested.  

The most recent VA outpatient treatment reports are dated in May 2012, when the Veteran was seen for psychiatric treatment.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after May 2012 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the issues of entitlement to service connection for lymph node cancer, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and COPD, a July 2008 rating decision issued by the Cleveland, Ohio RO indicates that these issues were denied.  In correspondence received at the RO in September 2008, the Veteran submitted a notice of disagreement with the decision denying these issues.  See also, May 2009 report of contact with the Veteran.  Thereafter, the RO issued a rating decision dated in September 2010 denying these claims.  However, a statement of the case addressing the Veteran's September 2008 notice of disagreement was not issued.    

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Veteran also claims entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.  The Board finds that claim is inextricably intertwined with the Veteran's pending claim for service connection for an acquired psychiatric disorder.  This is so because a VA outpatient treatment report dated in May 2008 reflects that the Veteran reported sexual side effects due to the use of Zoloft for his psychiatric symptoms.  Zoloft was discontinued due to the reported side effects.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from May 2012.  

Also, associate with the claims folder or upload to Virtual VA, copies of the following documents:

(a)  Riverside Methodist Hospital records dated from May 23, 2010 to May 28, 2010.  See June 7, 2010, NonVA Referral Note in Virtual VA, which indicates these documents were scanned.  

(b)  Riverside Methodist Hospital records dated from July 24, 2007 to July 27, 2007.  See the August 3, 2007, Non-VA other note in Volume 1 of the claims folder, which indicates these documents were scanned.  

2.  If the scanned records identified above cannot be located, contact the Veteran and obtain the necessary release forms to obtain private medical records from Riverside Memorial Hospital.  Then attempt to obtain identified records from that facility.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain records pertaining to the Veteran from the Vet Center, provided that the Veteran provides any necessary authorization form.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Also, contact the State of Ohio and request copies of any medical records and determinations regarding the Veteran's claim for retirement disability benefits, provided that the Veteran submits any necessary authorization forms.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) or any other appropriate entity in order to determine whether herbicide agents were stored aboard or transported on the U.S.S. Puget Sound during 1968 and 1970, or whether exposure to herbicides occurred while the U.S.S. Puget Sound was docked in Guantanamo Bay, Cuba, during those time periods.  Any negative responses should be documented in the claims file.   

6.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Any necessary testing should be accomplished.  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current psychiatric disabilities.   

b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV).

c)  If a diagnosis of PTSD is warranted based on an in-service stressor, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including major depression (see 12/21/07 VA treatment record), anxiety disorder (see 7/19/07 VA treatment record), panic disorder (see 5/11/06 treatment record from Polaris Parkway Internal Medicine and Pediatrics), and adjustment disorder (see 5/11/06 treatment record from Polaris Parkway Internal Medicine and Pediatrics) began in or are related to the Veteran's period of active service.

7.  Issue a statement of the case which addresses the issues of entitlement to service connection for lymph node cancer, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and COPD. Inform the Veteran that a substantive appeal is required to perfect the appeal.  

8.  Then, readjudicate the remaining issues on appeal.   If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


